TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 10, 2013



                                     NO. 03-12-00028-CV


  Wendy Rogers; Neil Gallagher; Ronald R. Coleman; Steve Feeken; Gallagher Financial
       Group, Inc.; Kip Hartman; Michael Eastham; Fellowship Financial, LLC;
          Michael Castellano; Brian R. Cervanka; Global One Direct, LLC;
                           and David A. Shields, Appellants

                                                v.

The State of Texas and Eduardo Espinosa, Receiver for Retirement Value, LLC, Appellees




          APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
       DISMISSED ON APPELLEE’S MOTION -- OPINION BY JUSTICE ROSE




THIS DAY came to be submitted appellee’s motion to dismiss the appeal in the above cause,

and the Court having fully considered said motion is of the opinion that same should be granted.

IT IS THEREFORE ordered that said motion is granted and that the appeal is dismissed. It is

FURTHER ordered that the appellants pay all costs relating to this appeal, both in this Court

and the court below, and that this decision be certified below for observance.